Citation Nr: 0509916	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-41 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Denial of payment for emergency room and outpatient treatment 
at a non Department of Veterans Affairs (VA) hospital.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1968.

The issue on appeal arose from a VA Regional Office rating 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals (Board) or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The Board notes that the veteran recently requested a Video 
Conference hearing at the RO before a Veterans Law Judge of 
the Board in Washington, D.C.  In order to accommodate this 
request, the Board is compelled to return the case to the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the 
veteran until she is notified.

2.  The RO should schedule the veteran 
for a Video Conference hearing hearing 
before a Veterans Law Judge of the Board.  
The claims folder should be made 
available to the veteran and her 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.

After the veteran and her representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




